Citation Nr: 1147471	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-00 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II with bilateral cataracts and diabetic retinopathy from August 20, 2007, to March 13, 2009, and a rating in excess of 40 percent since March 14, 2009.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which established service connection for diabetes mellitus type II, and assigned a 20 percent disability rating, effective August 20, 2007.  Subsequently, in a November 2009 rating decision, the RO increased the Veteran's disability rating for diabetes mellitus to 40 percent, effective March 14, 2009.

In June 2011, the Board remanded the Veteran's claim of an increased rating for diabetes mellitus for further examination.  This development has now been completed.


FINDINGS OF FACT

1. Prior to March 14, 2009, the Veteran's diabetes mellitus required a controlled diet, oral hypoglycemic agents, and the use of insulin; it did not require a restriction on the types of activities the Veteran could undertake.

2. Since March 14, 2009, the Veteran's diabetes mellitus has required a controlled diet, the use of insulin, and the regulation of activities; it has not been associated with episodes of ketoacidosis or hypoglycemic reactions that required one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3.  The Veteran's bilateral cataracts are manifested by a best corrected visual acuity of 20/20 at near and 20/20 at distance in both eyes.

4.  The Veteran's diabetic retinopathy is manifested by a best corrected visual acuity of 20/20 at near and 20/20 at distance in both eyes; it has not been associated with incapacitating episodes of at least one week, but less than two weeks during a 12 month period.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for service-connected diabetes mellitus with bilateral cataracts and diabetic retinopathy prior to March 14, 2009 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.14, 4.27, 4.119, Diagnostic Code 7913 (2011).

2. The criteria for an increased disability rating in excess of 40 percent for service-connected diabetes mellitus with bilateral cataracts and diabetic retinopathy since March 14, 2009 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.14, 4.27, 4.119, Diagnostic Code 7913 (2011).

3. The criteria for a separate, compensable disability rating for cataracts as a complication of the Veteran's diabetes mellitus have not been met.  38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.75, 4.76, DCs 6027, 6066, 7913 (2011).  

4.  The criteria for a separate, compensable disability rating for diabetic retinopathy have not been met.  38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.75, 4.76, 4.79, Diagnostic Codes 6006, 6066, 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records pertinent to the period under review, and provided the Veteran an opportunity to submit additional evidence relevant to his claim, to include identifying records to obtain on his behalf.  However, even after remand, the Veteran has not provided any such information.  see also Soyini v. Derwinski, 1 Vet. App. 540, 540 (1991) (holding that a remand is unnecessary when such would impose unnecessary additional burden on VA resources, with no additional benefit flowing to the Veteran).  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Additionally, the VA afforded the Veteran with VA examinations in March 2009 and July 2011.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran was initially granted service connection for diabetes mellitus in the appealed February 2008 rating decision and was assigned a disability rating of 20 percent, effective August 20, 2007.  In a November 2009 rating decision, the RO expanded the characterization of the Veteran's service-connected diabetes mellitus to include bilateral cataracts, and increased the Veteran's disability rating for diabetes mellitus to 40 percent, effective March 14, 2009.  In the July 2011 Supplemental Statement of the Case, the RO expanded the definition of the Veteran's claim to include diabetic retinopathy.  The Veteran disagrees with these assignments and contends that his diabetes mellitus is worse than it is currently rated.

Diabetes is rated under DC 7913, which provides a 20 percent rating when the disorder requires insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  See 38 C.F.R. § 4.119, DC 7913 (2011).  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and a regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 1 to DC 7913 provides that compensable complications from DM are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation; however, noncompensable complications are considered part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913 (2011).

A. A rating in excess of 20 percent prior to March 14, 2009

In determining whether the Veteran is entitled to a rating in excess of 20 percent prior to March 14, 2009, the Board has reviewed VA outpatient treatment records and private medical records.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent, during this time period at issue.

The record reflects that the Veteran was receiving treatment for diabetes mellitus from a private physicians.  A February 2002 private treatment record shows that the Veteran was prescribed oral medication for diabetes mellitus.  Additionally, the Veteran's private medical records show that he began seeking treatment for diabetes mellitus from another private physician in May 2002.  The Veteran reported that he had a history of diabetes for the past two years.  The private physician records show that the Veteran's diabetes was controlled well on oral medications and diet.  The Veteran was encouraged to exercise for weight and diabetes control.  Furthermore, the records showed no kidney disease or peripheral neuropathy.  A March 2008 record showed that the Veteran was taking insulin for his condition.  

Additionally, the Veteran began receiving treatment at the VA for diabetes mellitus.  A June 2007 note stated that the Veteran was seeing an endocrinologist, but was now receiving all treatment at the VA after his insurance plan ended.  An August 2007 diabetic foot care consult noted that the Veteran's foot care was under good control and he was taking oral diabetic medication as directed.

Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his diabetes mellitus prior to March 14, 2009.  Even at its most severe, the Board finds that the Veteran's diabetes mellitus has been no worse than the criteria contemplated by a 20 percent rating under DC 7913: diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, DC 7913.  At no time prior to March 14, 2009, has the Veteran's diabetes been found to require insulin, restricted diet, and a regulation of activities.  38 C.F.R. § 4.119, DC 7913.   Because the Veteran treatment records do not show that he was ordered to regulate his activities, but was instead encouraged to exercise for weight and diabetes control, a rating in excess of 20 percent is not warranted. 

After considering all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for diabetes mellitus at any time prior to March 14, 2009.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107.  The claim for a disability rating greater than 20 percent prior to March 14, 2009 is, therefore, denied.

B. A rating in excess of 40 percent since March 14, 2009

In determining whether the Veteran is entitled to a rating higher than 40 percent since March 14, 2009, the Board has reviewed VA outpatient treatment records and the March 2009 and July 2011 VA examination reports.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent, during this time period at issue.

The record shows that the Veteran was receiving VA treatment for diabetes mellitus.  The VA records show that the Veteran was directed to continue his current insulin therapy and metaformin.  Additionally, the record noted that the Veteran's VA doctor referred him to a dietician.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported that he was initially started on oral antihypoglycemic agents and progressed to being strictly on an insulin regimen.  The examiner stated that the Veteran did not presently have symptoms or complaints on account of diabetes  mellitus.  Additionally, the examiner noted that the Veteran had never been hospitalized for ketoacidosis.  Furthermore, the Veteran reported that he had hypoglycemic reactions every other day, but has never been hospitalized for hypoglycemia.  The Veteran stated that he becomes very disoriented and confused when his blood sugars are too low.  He reported that he presently followed a low carbohydrate diet and took two forms of insulin.  Furthermore, the examiner noted that the Veteran had restrictions on account of his diabetes mellitus, specifically he becomes hypoglycemic when doing strenuous activity.  The Veteran reported that he formerly had a very busy company and was been limited in his ability to do heavy lifting for the company lately and had been relegated to a desk position.  The examiner also stated that the Veteran had no restrictions on the activities of daily living on account of diabetes mellitus.  Furthermore, the Veteran denied any weight gain or loss, and weighed 150 pounds.  Upon examination, the examiner noted that the Veteran was not in any apparent distress.  Additionally, the examination showed no signs of neurologic complications, and sensory and motor function and monofilament testing were all normal in the upper and lower extremities bilaterally.  There were no skin, bowel, or bladder complications noted, and the examiner concluded that the Veteran had diabetes mellitus type 2 on escalating doses of insulin therapy.   

The Veteran was afforded another VA examination in July 2011.  The Veteran reported that he was taking both insulin and oral medications for diabetes mellitus.  Additionally, he reported that his condition was progressively worse.  The Veteran reported no history of diabetes related hospitalizations or surgery, pancreatic trauma, or hypertension treatment.  The Veteran had no reported cardiac history, besides dizziness and fatigue.  Additionally, there was no reported history of pulmonary conditions.  The Veteran denied symptoms of peripheral vascular disease, visual disorders, neurovascular disease, peripheral neuropathy, diabetic nephropathy, skin disorders, gastrointestinal disorders, and other diabetic complications.  The examiner noted that the Veteran had episodes of hypoglycemia three times a week, requiring him to eat something, but no loss of consciousness or awareness with sugars down into the 40s most times.  The examiner also noted that no hospital or doctor visits were required for these hypoglycemic episodes.  Additionally, the examiner noted that the Veteran had no episodes of ketoacidosis.  The Veteran reported that he visited a diabetic care provider monthly or less often.  The Veteran reported that his symptoms included erectile dysfunction.  

Upon examination, the examiner noted that there was no evidence that the Veteran had diabetic skin abnormalities, cardiac, pulmonary, or nerve conditions.  The examiner noted that the effects of diabetes on functionality in usual occupation caused the Veteran to be assigned to different duties.  Additionally, the effects on occupational activities were weakness or fatigue.  The Veteran reported that he had some fatigue since the onset of his diabetes affecting activities in general.  The examiner concluded that fatigue is a common associated symptoms of diabetes.  Additionally, the examiner stated that the Veteran's current fatigue was at least as likely as not due to his diabetes.  The examiner stated that insulin is frequently required to control type 2 diabetes, and the Veteran's diabetes is consistent with this requirement.  Moreover, the examiner noted that hypoglycemia is a frequent complication of diabetes managed by insulin and the Veteran's hypoglycemic reactions are consistent with this expected complication.        

Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his diabetes mellitus since March 14, 2009.  Even at its most severe, the Board finds that the Veteran's diabetes mellitus has been no worse than the criteria contemplated by a 40 percent rating under DC 7913: diabetes requiring insulin, restricted diet, and a regulation of activities.  38 C.F.R. § 4.119, DC 7913.  At no time since March 14, 2009, has the Veteran suffered from ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  38 C.F.R. § 4.119, DC 7913.  Although the Veteran reported at his VA examinations that he suffers from hypoglycemic reactions, he specifically stated that he did not have loss of consciousness and had not been hospitalized for these reactions.  The Veteran reported that he visited a diabetic care provider monthly or less often, not at least twice a month.   

After considering all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 40 percent for diabetes mellitus at any time since March 14, 2009.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107.  The claim for a disability rating greater than 40 percent since March 14, 2009 is, therefore, denied.

C. Residuals of Diabetes Mellitus

The Veteran is also not entitled to a separate, compensable rating for his cataracts, or diabetic retinopathy, under DC 7913.  As noted above, noncompensable complications are considered part of the diabetic process under DC 7913 and are not evaluated separately.  See 38 C.F.R. § 4.119, DC 7913 (2011).  The Board finds that the Veteran's cataracts and diabetic retinopathy are noncompensable under the rating schedule, and as such, his cataracts and diabetic retinopathy are considered to be a complication of the diabetic process rather than separate compensable disabilities.

The Board notes that retinopathy is rated on either visual impairment due to the particular condition or on incapacitating episodes for which a compensable disability rating requires a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.79, Diagnostic Code 6006.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id., Note to the General Rating Formula for Diagnostic Codes 6000 through 6009.  The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function. 38 C.F.R. § 4.75(a).  Additionally, the Board notes that cataracts of any type are rated based on impairment of central visual acuity.  38 C.F.R. § 4.79, Diagnostic Code 6027, 6061-6066.

A review of the VA treatment records and the VA examinations of the Veteran's eyes fail to show that he has any compensable visual impairment as a result of his diabetic retinopathy or cataracts.  Specifically, the March 2009 and July 2011 VA examinations show that the Veteran's corrected visual acuity has been shown to be 20/20 in both eyes.  Furthermore, no visual field defect or impairment of muscle function has been identified on examination.  Lastly, the July 2011 VA examiner noted that the Veteran had no history of incapacitating episodes due to eye diseases.

Based on this record, the Board finds that the service-connected diabetic retinopathy and cataracts do not warrant compensable disability ratings such that they should be separately rated from his diabetes mellitus.  While the Veteran may feel that his bilateral cataracts and diabetic retinopathy warrant separate compensable evaluations, the medical reports provide the most probative evidence and provide a preponderance of evidence against the claim.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Lastly, the Board notes that the Veteran was diagnosed with erectile dysfunction, which was found to be a complication of diabetes mellitus.  Service connection for erectile dysfunction was granted in a separate rating decision in March 2011.

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's diabetes are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus with bilateral cataracts and diabetic retinopathy prior to March 14, 2009 is denied.

Entitlement to an increased disability rating in excess of 40 percent for service- connected diabetes mellitus with bilateral cataracts and diabetic retinopathy since March 14, 2009 is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


